Citation Nr: 1613441	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-136 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for the service connected disability of glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION


The Veteran had active military service from February 1953 to February 1973.  

This matter comes to the Board of Veterans' Appeals' (Board) from an October 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran appealed a claim to the Board for an evaluation in excess of 10 percent for his glaucoma disability.  In November 2009, the Board remanded the claim in order to provide the Veteran with a VA examination.  The Veteran underwent an examination in February 2010, and the RO increased the Veteran's disability to 20 percent based on the results of the examination.  

The Veteran disagrees with the 20 percent increase and has asserted that his disability is more severe that his current 20 percent rating.  The Veteran's last examination was more than six years ago.  As such, the Board is remanding this claim for a contemporaneous examination, in order to determine the current severity of the Veteran's glaucoma disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The record also reflects the Veteran has treated with private physicians, S.L.C., M.D. and J.M.C., M.D.  Records from S.L.C. from prior to 2005 are of record.  Dr. J.M.C. submitted a statement in June 2005 but never provided the underlying treatment records.  While on remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all sources of treatment that he has received for his glaucoma and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should specifically try to obtain updated records from S.L.C., M.D. and complete records from J.M.C., M.D. (see February 2007 Statement of the Case or April 2005 Authorization and Consent to Release Information for the complete names and addresses).  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records have been obtained, schedule the Veteran for a VA ophthalmological examination to determine the current severity of his service connected glaucoma.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is specifically asked to determine whether there has been a change in the Veteran's concentric contraction of visual field.  

3.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




